Name: Commission Regulation (EEC) No 3946/89 of 20 December 1989 fixing certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards artichokes, carrots, strawberries, lettuce, melons, table grapes and tomatoes
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  Europe;  plant product;  trade policy;  information technology and data processing
 Date Published: nan

 No L 379/2728 . 12. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3946/89 of 20 December 1989 fixing certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards artichokes, carrots, strawberries, lettuce, melons, table grapes and tomatoes Whereas the need for precise information particularly during the starting-up phase of the STM justifies short intervals between notifications ; to the Commission regarding the statistical monitoring of trade ; Whereas the meausres provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) established the list of products subject to the supple ­ mentary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas those products include artichokes, carrots, strawberries, lettuce, melons, table grapes und tomatoes ; Whereas Commission Regulation (EEC) No 3944/89 (3) lays down the detailed rules for the application of the supplementary trade mechanism, hereinafter referred to as the 'STM', to fresh fruit and vegetables ; Article 1 For : tomatoes, covered by . CN code 0702 00 10 , cabbage lettuce, covered by CN code 0705 11 90, lettuce other than cabbage lettuce, covered by CN code 0705 19 00, carrots, covered by CN code ex 0706 10 00, artichokes, covered by CN code 0709 10 00, table grapes, covered by CN code 0806 10 15, melons, covered by CN code 0807 10 90, strawberries, covered by CN code 0810 10 90, the periods referred to Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto for January 1990 . Whereas the periods provided for in Article 2 (1 ) of Regulation (EEC) No 3210/89 should be fixed for the abovementioned products from the beginning of the period of application of the STM since products from Spain are marketed on the Community market at that date ; Article 2 The provisions of Regulation (EEC) No 3944/89, with the exception of Article 9 thereof, shall apply from 1 January 1990 to consignments of the products mentioned in Article 1 from Spain to the rest of the Community market with the exception of Portugal. However, the notification provided for in Article 2 (2) of that Regulation shall be made twice a month, on Tuesdays at the latest, in respect of quantities consigned during the preceding fortnight. Whereas the small quantities of Spanish consignments of such products traditionally despatched in January do not justify the determination of a period 1 within the meaning of Article 2 (I) " of Regulation (EEC) No 3210/89 ; Wheres it should be stressed that Regulation (EEC) No 3944/89 applies to ensure that the STM functions ; whereas, however, the small quantities of Spanish consignments to the other Member States during the period concerned mean that the application of Article 9 of the abovementioned Regulation should be waived ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990. (  ) OJ No L 312, 27. 10 . 1989, p. 6. O OJ No L 86, 31 . 3. 1989, p. 35. (3) See page 20 of this Official Journal. No X 379/28 Official Journal of the European Communities 28 . 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Periods referred to in Article 2 of Regulation (EEC) No 3210/89 Description of product CN code Period tomatoes cabbage lettuce lettuce other than cabbage lettuce carrots artichokes table grapes melons strawberries 0702 00 10 0705 11 90 0705 19 00 ex 0706 10 00 0709 10 00 0806 10 15 0807 10 90 0810 10 90 I I I I I I